1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITY OF ESCONDIDO,                                  Case No. 19cv868-MMA (BGS)
12                                      Plaintiff,
                                                         ORDER GRANTING SECOND
13   v.                                                  JOINT MOTION TO EXTEND
                                                         DEADLINE FOR FILING A THIRD
14   GENERAL REINSURANCE
                                                         AMENDED COMPLAINT
     CORPORATION and GENESIS
15
     MANAGEMENT AND INSURANCE
16   SERVICES CORPORATION,                               [Doc. No. 30]
17                                   Defendants.
18
19   GENERAL REINSURANCE
20   CORPORATION,
                              Counter Claimant,
21
     v.
22
23   CITY OF ESCONDIDO,
                             Counter Defendant.
24
25
26         Plaintiff City of Escondido (“Plaintiff”) and Defendants General Reinsurance
27   Corporation and Genesis Management and Insurance Services Corporation jointly move
28   for the second time to extend the deadline for Plaintiff to file a third amended complaint.

                                                     1
                                                                                19cv868-MMA (BGS)
1    Doc. No. 30. Good cause appearing, the Court GRANTS the joint motion. Accordingly,
2    the Court extends the deadline for Plaintiff to file its third amended complaint on or
3    before February 19, 2020.
4          IT IS SO ORDERED.
5
6    Dated: January 21, 2020
7                                                  _____________________________
8                                                  Hon. Michael M. Anello
9                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  19cv868-MMA (BGS)
